On Application for Rehearing.
(March 14, -1904.)
BREAUX, J.
The judge of the district-court has reasonable discretion to an extent sufficient to enable him to look after the interest of the minor. It is said that the minor is a ward of the court.
In the legal battle which was waged in the suit in which postponement was granted, it *1019looked, as we take it, as if the interest of the minor was lost sight of. The court interposed its authority in order exclusively to find out if the minor was entitled to a part of the fund for which-the parties to the suit were contending.
From the issues it seemed to him that she had an interest, and, before signing the judgment which might cause her to lose the small amount to which, perhaps, she was entitled, he chose to stop the proceedings, and to assure himself that the judgment would not do a wrong to one who was entitled to his protection as a judge.
In this view we are constrained to decline to interfere.
If there be error, it is on the side of a desire to exercise a discretion guided by law. The judge, under certain circumstances, can act in accordance with his conscience, and in this he will not be controlled, unless there is a clear violation of law. We do not think there was any such violation under the facts. The application for rehearing is refused.